Case 3:12-cr-00026-RLY-CMM Document 62 Filed 07/29/20 Page 1 of 3 PageID #: 182




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               EVANSVILLE DIVISION

 UNITED STATES OF AMERICA,                   )
           Plaintiff,                        )
                                             )      3:12-cr-00026-RLY-CMM-1
 vs.                                         )
                                             )
 ANTHONY R. ELLIOTT,                         )
          Defendant.                         )

                           REPORT AND RECOMMENDATION

        On July 29, 2020, the Court held an initial hearing on the Petition for Warrant

 for Offender Under Supervision filed on July 1, 2020. Anthony R. Elliott (“Defendant”)

 appeared in person with FCD counsel, Joe Cleary. The Government appeared by Lauren

 Wheatley, Assistant United States Attorney via telephone, U. S. Probation appeared by

 Officer Jennifer Considine.

        The Court conducted the following procedures in accordance with Fed. R. Crim.

 P. 32.1(a)(1) and 18 U.S.C. §3583:

        1.        The Court advised Defendant of his rights and provided him with a copy of

 the petition. Defendant orally waived his right to a preliminary hearing.

        2.        After being placed under oath, Defendant admitted Violation No. 1.

 [Docket No. 54.]

        3.        The allegations to which Defendant admitted, as fully set forth in the

 petition, are:


        Violation
        Number          Nature of Noncompliance

        1.         "The defendant shall not unlawfully possess a controlled substance. The
                   defendant shall refrain from any unlawful use of a controlled substance."

                  Sweat patches were administered for substance abuse testing between May
                  27, 2020 to June 3, 2020; June 10, 2020 to June 15, 2020; June 15, 2020,
Case 3:12-cr-00026-RLY-CMM Document 62 Filed 07/29/20 Page 2 of 3 PageID #: 183




               to June 19, 2020; and June 19, 2020, to June 26, 2020. The offender
               tested positive for methamphetamine on the sweat patches
               applied on May 27, June 10, and June 15, 2020. Results are pending on
               the sweat patch applied on June 19, 2020.

               The offender self-reported a heroin overdose on May 10, 2020.

               As previously reported to the Court, the offender also tested positive for
               amphetamines on April 27, 2020. He admitted to using
               methamphetamine and Xanax. He also tested positive for amphetamines
               on February 21, 2020. He admitted to smoking a "cocktail" of heroin and
               methamphetamine.


        4.     The parties stipulated that:

               (a)    The highest grade of violation is a Grade B violation.

               (b)    Defendant’s criminal history category is VI.

               (c)    The range of imprisonment applicable upon revocation of
                      supervised release, therefore, is 21 to 24 months imprisonment.

        5.     Parties jointly recommended that defendant be incarcerated for twenty-

 one (21) months imprisonment with no supervision to follow. Parties also asked for

 placement at Greenville, IL or Manchester, KY and for placement in RDAP program.

        6.     The Magistrate Judge, having considered the factors in 18 U.S.C. §3553(a),

 and as more fully set forth on the record, finds that:

        (a)    The Defendant violated the conditions in the petition;

        (b)    That the agreement of the parties is an appropriate resolution of this

        matter and the agreement is commended to the favorable consideration of the

        District Judge;

        (c)    That, consistent with the agreement, the Magistrate Judge recommends

        that the defendant’s supervised release be revoked, and that he should be

        sentenced to the custody of the Attorney General or his designee for a period of

        twenty-one (21) months imprisonment with no supervision to follow. The
                                         2
Case 3:12-cr-00026-RLY-CMM Document 62 Filed 07/29/20 Page 3 of 3 PageID #: 184




       Defendant will remain in custody immediately pending the District Judge’s

       action on this Report and Recommendation.

                 The parties are hereby notified that the District Judge may reconsider any

       matter assigned to a Magistrate Judge.

                 The parties have waived the 14-day objection period.



 Dated: July 29, 2020




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system




                                               3
